Citation Nr: 0026342	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation, under 38 U.S.C.A. § 1151, for a 
bilateral foot disorder, claimed to be a result of VA medical 
treatment.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from September 1973 
to May 1975, and active duty for training from August 1972 to 
February 1973.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an August 1996 rating decision 
in which the RO denied entitlement to compensation, under 
38 U.S.C.A. § 1151, for a bilateral foot disorder, claimed to 
have resulted from VA medical treatment.  The veteran filed 
an NOD in May 1997, and the RO issued an SOC that same month.  
The veteran filed a substantive appeal in July 1997.  A 
supplemental statement of the case (SSOC), was also issued in 
July 1997.  Thereafter, the veteran's appeal came before the 
Board, which in a June 1999 decision, remanded the appeal to 
the RO for additional development.  An SSOC was issued in May 
2000.  


FINDINGS OF FACT

1. The veteran underwent surgery in a VA medical facility in 
1976 for bilateral, non-service-connected deformities of 
the feet, diagnosed as hallux valgus with hammertoes.  The 
procedures consisted of resection arthroplasty of his 2nd, 
3rd, and 4th toes bilaterally, as well as bilateral 
osteotomy of the proximal phalanges of the 1st toes, with 
insertion of a smooth K-wire drilled retrograde into the 
base of the proximal phalanx.  No complications were 
reported.


2. In 1993 and 1994, the veteran underwent additional surgery 
on his feet in a non-government medical facility, 
consisting of:  (a) Reverdin-Green-Laird bunionectomy of 
the left foot, arthrodesis of the proximal and distal 
interphalangeal joints of digits two through four of the 
left foot, and elevating osteotomy of the third metatarsal 
of the left foot; (b) Reverdin-Green-Laird bunionectomy, 
1st metatarsal with Biofix absorbable pin fixation times 2, 
right foot; peg-n-hole arthrodesis DIPJ and PIPJ with 
extensor DIPJ digits 2 through 4 with extensor capsulotomy 
and tenotomy at the MPJ digits 2 through 4, right foot; 
and 3rd metatarsal head resection, right foot; and; (c) 
amputation of the third digit of the veteran's right foot.

3. The record is devoid of medical evidence between 1976 and 
1993 showing the presence of additional disability as a 
result of the VA treatment in 1976.

4. A statement from Debra Aleck, D.P.M., dated in June 1997, 
indicated that she questioned the standard of care applied 
in the 1976 VA surgery, among other things, why some type 
of fixation device such as a K-wire was not utilized.  She 
noted that, currently, the veteran was in good spirits 
concerning his feet, and that he was performing normal 
activities, to include running.  Dr. Aleck opined, in a 
July 1997 statement, that the disability was greater in 
the post-operative state secondary to surgery performed by 
VA in 1976; and, in a statement of September 1999, Dr. 
Aleck questioned whether the veteran's foot disorders had 
been adequately addressed in 1976; noted that orthotic 
devices should have been used postoperatively; and stated 
it appeared highly likely that the veteran suffered a 
great deal from his foot disabilities following the 1976 
VA surgery.

5. The medical evidence of record does not indicate that the 
veteran currently suffers from a disability associated 
with his feet which is any worse than his foot problems in 
1976, before the VA surgery.  


6. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a bilateral foot disorder is not plausible 
under the law, as there is no competent medical evidence 
that any claimed additional disability resulted from VA 
hospitalization, or VA medical or surgical treatment.


CONCLUSION OF LAW

The claim for benefits for a bilateral foot disorder, under 
the provisions of 38 U.S.C.A. § 1151, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in 
November 1976, the RO received medical records from the VA 
Medical Center (VAMC) in Hampton, Virginia, dated from June 
to September 1976.  In particular, a discharge summary, dated 
in August 1976, noted that the veteran suffered from 
bilateral hallux valgus with hammer toes. He complained of 
calluses on both feet and pain at the bottoms of both feet, 
as well as pain in the knees and ankles.  A preoperative 
radiographic study of the veteran's feet revealed bilateral 
hallux valgus deformity, without any significant degenerative 
changes at the metatarsal phalangeal joints.  There were 
apparent flexion deformities of the right 3rd and 5th toes, 
and the left 3rd, 4th, and 5th toes.  Furthermore, there 
appeared to be some loss of the plantar arch, suggesting 
planus deformity.  

Subsequently, the veteran underwent resection arthroplasty of 
the 2nd, 3rd, and 4th toes bilaterally, as well as bilateral 
osteotomy of the proximal phalanges of the 1st toes, with 
insertion of a smooth K-wire drilled retrograde into the base 
of the proximal phalanx.  No complications from the 
procedures were reported.

A radiographic study in September 1976 revealed both feet to 
be in plaster casts, with a metallic pin traversing the 
phalanges of the right big toe and a similar pin seen 
traversing the proximal phalanx of the left big toe.  A 
radiographic study later that month noted that there was no 
change in the position and alignment of the bones and 
fragments, nor with the joints, during the past week.  
Healing was noted to be progressing, and the surgical pins 
had been removed.  There were no reported complications.  A 
consultation note in September 1976 indicated that the 
veteran was ambulatory on crutches.  It was noted that 
special shoes had been ordered, and that bilateral metatarsal 
bars would be applied as soon as the shoes came in.  The plan 
was that, in approximately two months or so, he should be 
measured for molded space shoes.

In January 1979, the RO received VAMC Hampton medical 
records, dated from July 1976 to June 1977.  In particular, a 
December 1976 treatment record noted the veteran's complaint 
of continued pain in his feet.  It was also noted that the 
veteran's hallux valgus condition had been corrected.  A 
treatment record, dated in June 1977, reflected the veteran's 
continued complaints of foot pain.  In addition, it was noted 
that the veteran suffered from plantar warts of the 
metatarsal arch.  

Thereafter, in June 1993, the veteran submitted a statement 
to the RO, in which he noted that he had had surgery on his 
left foot that month at Maryview Medical Center.  He asserted 
that the surgery which had been performed at the Hampton VAMC 
in August 1976 had not corrected his foot problem.  In 
addition to his statement, the veteran submitted copies of 
photos of his feet, reportedly taken after the surgery in 
August 1976.  

In September 1993, the veteran submitted a copy of a service 
medical record, dated in February 1975, which reflected 
treatment for plantar warts on the balls of his feet.  He 
also submitted duplicate Hampton VAMC medical records.

In addition, he submitted treatment records from Maryview 
Medical Center, dated in June 1993.  A hospital summary 
reflected treatment for hallux limitus secondary to hallux 
abducto-valgus, left foot; rigid claw toe deformity, digits 
two through four, left foot; and deformed/plantar flexed 3rd 
metatarsal, left foot.  Procedures performed were Reverdin-
Green-Laird bunionectomy of the left foot, arthrodesis of the 
proximal and distal interphalangeal joints of digits two 
through four of the left foot, and elevating osteotomy of the 
third metatarsal of the left foot.  The surgeon was Debra J. 
Aleck, DPM.

In September 1995, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), dated that same 
month, in which he filed a claim for benefits under 
38 U.S.C.A. § 1151, for a bilateral foot disorder.  In 
particular, the veteran noted the history of his bilateral 
foot problem, and indicated that, due to the problems caused 
as a result of his foot surgery at the VAMC, he had had to 
undergo corrective surgery by a "civilian" doctor.  In 
addition to his statement, the veteran submitted additional 
medical records.  In particular, a nerve conduction study 
undertaken at the Center Neurologists, Inc., dated in May 
1995, reflected sensorimotor peripheral polyneuropathy, with 
no evidence of a lumbosacral radiculopathy or motor neuron 
disease.

Among the records submitted with the September 1995 claim 
were operation reports, dated in March 1994, showing that the 
veteran was treated for hallux limitus with hallux abducto-
valgus, right foot; rigid claw toe deformity, digits two 
through four, right foot; and deformed/plantar-flexed 3rd 
metatarsal, right foot.  Procedures performed were Reverdin-
Green-Laird bunionectomy, 1st metatarsal with Biofix 
absorbable pin fixation times 2, right foot; peg-n-hole 
arthrodesis DIPJ and PIPJ with extensor DIPJ digits 2 through 
4 with extensor capsulotomy and tenotomy at the MPJ digits 2 
through 4, right foot; and 3rd metatarsal head resection, 
right foot.  Again, the surgeon was Dr. Aleck.

The submitted records further show that, two weeks later, 
also in March 1994, Dr. Aleck performed an amputation of the 
third digit of the veteran's right foot.  It was reported 
that the veteran was a brittle diabetic, under treatment for 
his diabetes by his primary care physician as well as a 
diabetes specialist.   The pre- and post-operative diagnoses 
were gangrene, third toe, right foot, and cellulitis, dorsal 
aspect, right foot.  

Subsequently, in May 1996, the RO received a number of 
medical records, both VA and non-VA, with almost all being 
duplicative.  In particular, a May 1996 VAMC Hampton medical 
record noted the veteran's complaints of chronic foot pain, 
status post his bilateral foot surgery at Maryview Medical 
Center in 1993.  

In an August 1996 rating decision, the RO denied the 
veteran's claim for benefits under 38 U.S.C.A. § 1151.  In 
May 1997, the veteran filed an NOD in which he reported that 
the surgery performed on his feet in 1976 had continued to 
cause him foot-related problems.  

In June 1997, the RO received a statement from Dr. Aleck, 
associated with the firm of Podiatry, Ltd.  Dr. Aleck noted, 
in reviewing the Hampton VAMC medical records, especially a 
September 7, 1976, X-ray report, that the records did not 
appear to show that corrections had been made to the hallux 
valgus or hammertoe deformities.  Dr. Aleck also questioned 
VA's standard of care, and in this respect implied an 
improper a lack of use in 1976 of some type of K-wire or C-
wire fixation in 1976 to maintain the proper bony alignment 
in the veteran's feet, and to decrease the chance of 
recurrence of the foot condition post-operatively.  She 
further noted that the veteran had been in so much pain, she 
had had to perform bunionectomies and hammertoe repairs.  
Furthermore, Dr. Aleck noted that the veteran was now in good 
spirits concerning his feet; that he saw her periodically for 
diabetic foot care; and that he was performing normal 
activities, to include running, which he had not been able to 
do prior to seeing her as a patient, secondary to foot pain.  

In August 1997, the RO received an additional statement from 
Dr. Aleck, dated in July 1997.  In particular, she indicated 
that, in her professional opinion, the veteran's disability 
was greater in his post-operative state secondary to surgery 
performed by VA in August 1976.  

In July 1999, the veteran submitted a statement to the RO, in 
which he noted that VA had not corrected his bilateral foot 
deformities, and Dr. Aleck had had to perform surgery on his 
feet to do so.  He indicated that he had never had his feet 
broken before his foot surgery in 1976.  The veteran also 
asserted that, if VA had done the surgery correctly in 1976, 
he would never have had to have the surgery in 1993.  

In July 1999, the veteran's congressional representative 
forwarded photographs, sent to him by the veteran, to the 
Board.  These photographs were of the veteran's feet.  In 
August 1999, the RO received medical records from the VAMC 
Hampton, which were duplicative of evidence previously 
received.  

In October 1999, the RO received an additional statement from 
Dr. Aleck, dated in September 1999.  Dr. Aleck noted that, as 
had been reported in her June 1997 statement, that she 
questioned the procedures performed by VA on the veteran's 
feet, and that the evidence did not necessarily reflect that 
the veteran's foot disorder had been surgically addressed, 
and that "bumpectomies" usually did not correct a hallux 
valgus deformity.  She also indicated that, if the proper 
procedure had been performed on the veteran's feet, along 
with wearing custom made orthoses post-operatively, the 
veteran's feet should not have been in the condition that 
they were when he presented to her.  Finally, Dr. Aleck 
reported that it appeared highly likely that the veteran 
suffered a great deal from his foot disabilities following 
surgery in 1976.  

In December 1999, the RO received a statement from Donald 
Richardson, M.D., dated in November 1999.  Dr. Richardson 
noted that the veteran suffered from type I diabetes 
mellitus, and that the amputation of the veteran's third toe 
was not a consequence of his diabetes or any complications, 
but was due to, by history from the veteran, osteomyelitis 
after corrective toe surgery.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except tute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed his claim for benefits under 38 U.S.C.A. 
§ 1151 in September 1995.  Therefore, under the statute and 
the opinion of the General Counsel cited above, this claim 
has been adjudicated by the RO, and is being reviewed by the 
Board, under the version of 38 U.S.C.A. § 1151 extant before 
the enactment of the statutory amendment, as interpreted in 
the Gardner decisions, supra, and under the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, neither VA fault nor 
an event not reasonably foreseeable would be required for 
this claim to be granted.

As noted above, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, supra, at 213, 
citing Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  See also Morton v. West, 12 Vet.App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

The veteran has contended that he suffered additional 
disability to his feet as a result of VA treatment in 1976 to 
correct his bilateral hallux valgus and hammertoes.  Upon 
review of the evidence of record, the Board finds that the 
veteran has not submitted a well-grounded claim for benefits 
under 38 U.S.C.A. § 1151, for a bilateral foot disorder.  

In reaching this conclusion, we note that we have reviewed 
the VA medical records associated with the veteran's surgical 
treatment in 1976 for hallux valgus and hammertoes.  No 
complications were noted to have occurred as a result of the 
surgical procedure.  The evidence reflects that, in June 
1977, the veteran was noted to complain of post-operative 
foot pain.  According to the veteran, he continued to suffer 
from bilateral foot pain over the years and, when his feet 
became too painful, he sought treatment from Dr. Aleck.  
Surgery was performed on the veteran's left foot by Dr. Aleck 
in June 1993, and on his right foot in March 1994 (including 
a toe amputation due to gangrene, at which time he was noted 
to be a brittle diabetic).

The veteran later sought VA treatment in May 1996, and 
complained of chronic foot pain.  In a subsequent statement 
to the RO in June 1997, Dr. Aleck questioned the VA's 
surgical technique in the 1976 procedures, and whether they 
had actually corrected the veteran's foot disability.  She 
additionally noted that the veteran was now in good spirits 
concerning his feet; that he saw her periodically for 
diabetic foot care; and that he was performing normal 
activities to include running, which he had not been able to 
do prior to seeing her as a patient, secondary to foot pain.  

As noted above, to establish a well-grounded claim under 
section 1151, a claimant must submit medical evidence of a 
current disability.  As per Dr. Aleck's statement, the 
veteran appears to have no significant complaints regarding 
his feet, and he can perform normal activities, to include 
running.  Even if we accept Dr. Aleck's opinion, for the sake 
of our analysis, that the veteran's feet were in a worse 
condition after VA surgery in 1976, as compared to the 
condition of his feet prior to the surgery, there is a lack 
of medical evidence reflecting that the veteran is currently 
disabled by a bilateral foot disorder.  Moreover, the lack of 
medical records over the years between 1976 and 1993 leaves a 
large gap, during which no additional disability secondary to 
the 1976 surgery is documented.

With further regard to the statements of Dr. Aleck, we note 
that she found fault with the VA medical care for not 
including insertion of a "K-wire" type of device in each 
foot during the 1976 surgery; however, the records indicate 
that such a procedure was, in fact, done.  Also, Dr. Aleck 
opined that the lack of postoperative use of some sort of 
orthotic devices likely compromised the veteran's progress; 
however, the records indicate that special-order shoes, 
bilateral metatarsal bars, and molded space shoes were 
included in the post-operative planning, and there is no 
indication that those plans were not followed through.  In 
any event, under the law, we are not concerned with any 
attempt to find fault with the VA medical care in 1976, but 
with whether the record shows additional disability resulting 
therefrom.

Section 1151 benefits compensate for current, not past, 
disability, and if, as is contended in this case, the non-VA 
surgery performed years after the VA surgery resulted in 
amelioration of the veteran's bilateral foot trouble, there 
is no present disability that can be attributed to VA medical 
care.  Therefore, given the lack of medical evidence that the 
veteran suffers from a current foot disability which is more 
disabling than his condition before the 1976 surgery, the 
first element required for a well-grounded claim, i.e., 
current disability, has not been met.  See Jones, supra.

To some extent, it appears the veteran is claiming some sort 
of compensation for pain or other discomfort which he might 
have experienced following his 1976 surgery (although there 
is no documentation of such difficulty for some 15 years 
thereafter).  In that regard, we must note that section 1151 
does not, by its terms, provide for such compensation, but 
rather provides for disabilities to be rated according to the 
VA Rating Schedule, as if the disability were service-
connected.  See, e.g., Bagwell v. Brown, 9 Vet.App. 337, 338 
(1996), stating that "traditional tort damages" such as 
"compensation for 'pain and suffering'" are not available 
in a section 1151 claim.

Although the law applicable to this case, as discussed above, 
exempts the veteran from a requirement to establish 
negligence or other wrongdoing on the part of VA, the law 
does require proof of both additional disability and 
causation; in other words, any claimed additional disability 
must be shown, by medical evidence, to have resulted from, 
and not merely to have been coincidental with, the specified 
VA hospitalization or medical or surgical treatment.  As 
noted above, the evidence of record does not reflect that the 
veteran is currently suffering from a bilateral foot 
disorder, or, if he is, the medical evidence does not relate 
a current foot disorder to VA medical care.  Thus, under the 
law, with respect to the requirement that the veteran must 
provide medical evidence, at the threshold of his claim, of a 
current disability to well ground the claim, he has not done 
so.

Therefore, the only evidence supporting the veteran's 
assertion that he suffers from a bilateral foot disorder, as 
a result of VA medical treatment in 1976, consists of his own 
statements to that effect.  However, the veteran is not shown 
to possess the technical competence to establish such a 
relationship.  As discussed above, a claim based upon an 
assertion as to cause-and-effect relating to a particular 
disability requires competent medical evidence in order to be 
well grounded.  The Court has reiterated this requirement 
many times.  See, e.g., Voerth v. West, 13 Vet.App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim."); See Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); see also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).  

Moreover, as sympathetic as we might be toward a veteran's 
claim, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contention 
that he currently suffers from a bilateral foot disability as 
a result of VA treatment.  

In addition, the veteran's service representative, in a July 
2000 VA Form 1-646 (Statement of Accredited Representation in 
Appealed Case), noted that, in denying the veteran's claim, 
the RO assigned diagnostic code (DC) 5280 to describe the 
veteran's disorder.  Under DC 5280, "Hallux valgus, 
unilateral", a 10 percent rating is warranted for an 
operation with resection of the metatarsal head.  The 
representative has contended that the veteran deserves at 
least a 10 percent rating associated with the treatment he 
received for his feet.  

The Board notes that we have considered the representative's 
argument.  However, we are cognizant that establishing 
benefits under 38 U.S.C.A. § 1151 requires that any claimed 
additional disability must be shown, by medical evidence, to 
have resulted from, and not merely to have been coincidental 
with, the VA hospitalization or medical or surgical 
treatment.  Thus, before we can even consider the rating 
schedule, the veteran must be able to cross this evidentiary 
hurdle.  In this instance, while the veteran did undergo an 
operation to correct his hallux valgus deformity, he has not 
established, through medical evidence, that he currently 
suffers from any additional disability associated with his VA 
treatment.  Therefore, the veteran may not be considered for 
a 10 percent rating under DC 5280.  

Accordingly, it is the Board's conclusion that the veteran 
has failed to present evidence sufficient to justify a belief 
by a fair and impartial individual that his claim under 
38 U.S.C.A. § 1151 is well grounded, as required by 
38 U.S.C.A. § 5107(a) (West 1991), and therefore, it must be 
denied.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151, for a 
bilateral foot disorder, claimed to be a result of VA 
treatment, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


